Claimant seeks to recover for the death of Isaac L. Rothenberg, a child of tender 3Tears, who came to his death by drowning in the lagoon in Douglas Park in the City of Chicago, Illinois. It is set forth in claimant’s petition that the ice covering on the lagoon at that time was inviting to children; that the same was unsafe and that there were no guards, police officers or other attendants to warn children and keep them from going on the ice. The State has filed a general and special demurrer to claimant’s petition. One of the causes assigned by the special demurrer is that the doctrine of respondeat superior is not applicable to the State, and that the State is not liable for the torts of its officers, agents or employees. This Court has repeatedly held that the doctrine of respondeat superior is not applicable to cases of this kind. The law is so well settled that it will be unnecessary to cite any authorities. The demurrer is sustained.